DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed January 4, 2022 have been received and entered into the case.  Claim 5 is canceled; claim 4 is pending and has been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2014/0105866) in view of Tan et al. (2014).
Torres teaches methods for preventing or treating Vibrio anguillarum infection (example 3), the method comprising administering to fish (an animal other than human) a composition comprising a bacteriophage F/00072, F/00074 or F/00075 (example 3, abstract, 0021) against Vibrio anguillarum (or a Siphoviridae bacteriophage that can kill V. anguillarum cells, 0031, 0032, Table 1) with a genome size of 48.6Kb (abstract, 0025, 0026).  
Torres does not teach the method wherein the bacteriophage is Vib-ANP-1 having the claimed genome size and sequence ID.  However, Torres teaches multiple Siphoviridae bacteriophages (0031, 0032, Table 1) effective against V. anguillarum, thereby demonstrating that Siphoviridae were generally known to be effective against V. anguillarum.  In addition, Tan teaches vibriophages against V. anguillarum (p.3128, 3131-3133, Table 2) wherein they exhibit variation in genome size, family and morphologies, and wherein they all exhibit activity against V. anguillarum strains (Table 1).  Tan teaches that vibriophages such as Siphoviridae, maintain their infectivity across time and space against V. anguillarum, regardless of genome size (abstract) and supports the view that larger genomes act as broad host range vibrophages (p.3136).  Specifically, Tan teaches genomes covering a 20 fold range were evaluated and that those with larger genomes also had the largest host range, indicating that larger genome are more likely to infect a larger variety of V. anguillarum (p.3131, 3135-36).  In considering the prior art at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to 
Absent evidence of an unexpected result, advantage or benefit, the claims are rejected.


Response to Arguments
Applicant reviews the standards for obviousness rejections.  Applicant states that the examiner agreed that “a method of using a novel and nonobvious composition (e.g. bacteriophage) would result in a novel and unobvious method.”  Applicant states that the claimed bacteriophage is novel as the claimed sequence was analyzed against BLAST and did not return the same or similar sequence to that claimed.  As such, applicant argues the bacteriophage is therefore novel as well as the method for using the bacteriophage.  Applicant argues that bacteriophages in the same family may have different sequences, different activity and different infectivity as shown by Tan with Myoviridae; and as such, one would not assume families of bacteriophages would have the same infectivity and that comparing Siphoviridae to Myoviridae is unreasonable.  Applicant further argues that larger genomes do not indicate better infectivity and that one in the art would not expect success in using larger genome Siphoviridae bacteriophages to infect vibrio based on Tan.
However, these arguments fail to persuade for the following reasons.

Regarding applicant’s assertion that the recited bacteriophage is novel and therefore the method of using the bacteriophage is novel, it is iterated that the claims are not drawn to a bacteriophage, but rather a method of treating V. anguillarum infection.  It is further iterated that whether the bacteriophage recited in the claimed method is novel has not been determined.  Thus, the argument is not commensurate in scope with the claimed invention.  
Regarding the argument that one would not assume families of bacteriophages would have the same infectivity and that comparing Siphoviridae to Myoviridae is unreasonable, it is iterated that the prior art recognizes multiple Siphoviridae bacteriophages are active to prevent and treat Vibrio anguillarum infection in non-human animals as claimed (see Torres, p.3; Tan, abstract, Table 2).  Thus, infectivity of Myoviridae is not required to show that Siphoviridae was known to infect V. anguillarum that at the time the claims were filed.  Moreover, the prior art teaches administering the claimed family of Siphoviridae bacteriophage for preventing and/or treating the claimed V. anguillarum infection in the claimed non-human treating population wherein the bacteriophage kills the Vibrio anguillarum.
Regarding the argument that larger genomes do not indicate better infectivity and that one in the art would not expect success in using larger genome Siphoviridae bacteriophages to infect vibrio based on Tan, it is reiterated that Torres teaches administering the claimed family of 
Absent evidence of an unexpected result, advantage or benefit, the claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699